Hamilton App. No. C-050682, 2007-Ohio-857. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Entry filed March 29, 2007:
“Are the offenses of trafficking in a controlled substance in violation of R.C. 2925.03(A)(2) and possession of a controlled substance in violation of R.C. 2925.11(A) allied offenses of similar import when the same controlled substance is involved in both offenses?”
O’Donnell, J., dissents.
Lanzinger, J., not participating.
The conflict cases include, inter alia, State v. Greitzer, Portage App. No. 2003-P-0110, 2005-Ohio-4037.
Sua sponte, cause consolidated with 2007-0651, State v. Cabrales, Hamilton App. No. C-050682, 2007-Ohio-857.